Citation Nr: 0305099	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  96-41 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to service connection for undiagnosed illness 
manifested by multiple joint aches and skin rash.  

Entitlement to service connection for undiagnosed illness 
manifested by abnormal PAP smears and abnormal menstrual 
problems.  

Entitlement to service connection for a heart disorder.  

Entitlement to an initial rating greater than 30 percent 
disabling for bronchial asthma.  

(The issue of entitlement to service connection for 
undiagnosed illness manifested by chronic fatigue will be the 
subject of a later decision of the Board following additional 
evidentiary development.)




REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from January 1974 to January 
1994.  Her service included service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

A rating decision in May 1995 initially granted service 
connection for asthma and assigned a 10 percent evaluation 
for the disability; the veteran appealed that determination.  
A rating decision in August 1998 increased the rating to 
30 percent, effective from the day following the veteran's 
retirement from service.  The May 1995 rating decision also 
granted service connection for chronic vaginitis and a left 
ovarian cyst.  A rating decision in May 1996 denied service 
connection for undiagnosed illness manifested by fatigue, 
multiple joint aches, skin rash, abnormal PAP smears, and 
abnormal menstruation; the veteran appealed that action.  A 
rating decision in January 1999 denied service connection for 
a heart disorder; the veteran also appealed that 
determination.  

The issue concerning entitlement to service connection for 
undiagnosed illness manifested by chronic fatigue will be the 
subject of a later decision of the Board following additional 
evidentiary development pursuant to 38 C.F.R. § 19.9 (2002).


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has 
objective indications of an undiagnosed illness manifested by 
multiple joint aches or a skin rash.  

2.  The medical evidence does not show that the veteran has 
objective indications of an undiagnosed illness manifested by 
abnormal PAP smears and abnormal menstruation that is 
separate and distinct from her service-connected chronic 
vaginitis and left ovarian cyst.  

3.  The medical evidence does not show that the veteran 
currently has a heart disorder.  

4.  The medical evidence shows that the veteran has asthma 
attacks only rarely, that she does not have marked dyspnea on 
exertion between attacks, and that her asthma is generally 
well controlled by medication.  There is no evidence that 
more than light manual labor is precluded.  

5.  The medical evidence shows that the FEV-1 and FEV-1/FVC 
have remained at least 60 percent predicted since March 1996, 
that the veteran does not require at least monthly visits for 
treatment of her asthma, and that her asthma has required 
systemic steroids on only one occasion.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for an 
undiagnosed illness manifested by multiple joint aches or a 
skin rash are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).  

2.  The criteria for establishing service connection for an 
undiagnosed illness manifested by abnormal PAP smears and 
abnormal menstruation are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).  

3.  The criteria for service connection for a heart disorder 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2002).  

4.  The criteria for an initial rating in excess of 
30 percent for asthma are not met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.97, Code 6602 
(1995 and 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claims, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
May 1995, January 1996, May 1996, August 1997, January 1999, 
and April 1999 rating decisions; the August 1998 hearing 
officer decision; statements of the case in August 1996 and 
August 1999; and supplemental statements of the case dated 
through September 2002, the veteran and her representative 
were apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate her claims.  
In addition, by letter dated in May 2001, the RO explained 
the provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claims on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  The veteran was notified that 
she should identify all health care providers who had treated 
her for any of the above disorders and that VA would assist 
her in obtaining those records.  She was told what records 
and evidence VA had already obtained and requested.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
her appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Service connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

a. Undiagnosed illness

VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006.  The term "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or any combination of any of the following): 

(1) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster 
of signs or symptoms.   
(2) Any diagnosed illness that the Secretary determines 
warrants a presumption of service-connection.   
(3) An undiagnosed illness in a veteran who exhibits 
objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those listed 
below, provided that such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. 
 
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
 
For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
6-month period will be considered chronic.  The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
 
For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to:  

(1) Fatigue  
(2) Signs or symptoms involving skin  
(3) Headache  
(4) Muscle pain  
(5) Joint pain  
(6) Neurologic signs or symptoms  
(7) Neuropsychological signs or symptoms  
(8) Signs or symptoms involving the respiratory system 
(upper or lower)  
(9) Sleep disturbances  
(10) Gastrointestinal signs or symptoms  
(11) Cardiovascular signs or symptoms  
(12) Abnormal weight loss  
(13) Menstrual disorders. 
 
Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2002).  

i. Multiple joint aches and skin rash

Initially, the Board notes that none of the claimed 
manifestations is part of a medically unexplained chronic 
multisymptom illness that is defined by a cluster of signs or 
symptoms.  Further, none of the claimed manifestations has 
been determined by the Secretary to warrant a presumption of 
service connection.  Therefore, the regulations require that 
the veteran exhibit objective indications of chronic 
disability manifested by one or more of the claimed signs or 
symptoms in order for service connection to be established.  

Service department clinic records indicate that the veteran 
was evaluated for a rash on her face and extremities 
following sun exposure in June 1994.  The report shows that 
the rash had reportedly been treated with Prednisone.  

A friend of the veteran wrote in January 1998 that the 
veteran had confided in her that she had constant pain and 
stiffness in her hands and knees.  

The veteran testified at a personal hearing in January 1998.  
She stated that she was treated during service for a rash on 
her knee and under her arm, but that, since service, whenever 
she saw a doctor, the recurring rash had disappeared.  She 
indicated that her joints, particularly her right arm and 
right knee, ached constantly and that she had been treated 
for joint pain at the VA clinic.  

A VA dermatological examination was conducted in February 
1998.  The examiner noted that the veteran was treated for 
"dermographism" and "urticaria/angioedema" during service 
in 1975-6.  He stated that the veteran's current condition 
was not due to her Gulf War tour, as she was treated prior to 
that time for similar symptoms.  The examiner noted the 
veteran's report that she first had a rash while stationed in 
Saudi Arabia in 1990 and that she was given a pill for the 
rash at that time.  She indicated that the rash was 
intermittent.  She denied any current symptoms or treatment, 
but described the rash as erythematous, pruritic welts on her 
lower extremities and the axillary region that would last 2-3 
weeks.  On examination, the skin was warm, moist, and 
elastic, without sign of a rash or any skin disease.  There 
was no ulceration, exfoliation, or crusting noted.  The 
examiner's diagnosis was recurrent idiopathic urticaria, in 
remission, onset prior to the veteran's Gulf War tour.  

The veteran reported to a VA gynecological examiner in 
February 1998 that she had been treated in 1990 for a rash on 
her face, axillary region, inside her knees, and the stomach 
area with a birth control pill, Diane-35, for 6 months, which 
provided some relief.  

A VA examiner also evaluated the veteran's complaint of 
fatigue in May 1998.  The veteran also reported having 
bilateral wrist pain and right shoulder and right elbow pain.  
The veteran indicated that she was trying to do as much 
exercise as she could and that she felt better with 
exercising.  She stated that her joint pain would usually 
appear after increased activity of the joints, such as 
exercise or yard work or heavy lifting.  On examination, the 
examiner reported full range of motion of both shoulders, 
both elbows, and both wrists.  Bilateral upper extremity 
muscle strength was normal.  It was recorded that the veteran 
complained of right shoulder pain at full flexion, full 
abduction, and full adduction, but no other painful motion 
was noted.  The diagnoses included right shoulder strain.  

During a clinic visit in November 1998, the veteran 
complained of an itchy rash in her left armpit of 2 days' 
duration.  The examiner noted that the skin under her left 
arm was flat and red; dermatitis was diagnosed.  

Another examiner, in March 1999, noted that there was no skin 
rash, trigger points, or joint changes.  

Another personal hearing was conducted at the RO in January 
2000.  The veteran's testimony at that hearing primarily 
concerned disabilities not at issue in this case.  

Although the veteran has complained that certain of her 
joints have ached in the past, there is no evidence of any 
recent complaints.  Moreover, service connection for an 
undiagnosed illness manifested by joint pain requires that 
there be objective indications of chronic disability.  The 
only examiner to note any pertinent objective abnormalities 
was the May 1998 VA examiner who reported that the veteran 
had pain at the extremes of motion of her right shoulder.  
However, that examiner attributed the pain to shoulder 
strain.  

More importantly, the record does not reflect complaints of 
joint aches or skin lesions in recent years and the September 
2001 VA examiner specifically noted that the veteran did not 
express such complaints.  Further, on that examination, the 
examiner stated that there were no muscle or joint 
abnormalities or skin rash.  

In the absence of objective indications that the veteran 
currently has an undiagnosed illness manifested by multiple 
joint aches, the criteria for service connection for that 
condition are not met and the appeal as to that issue must be 
denied.  

Because the evidence shows that the veteran was treated for a 
skin rash during service, the provisions of 38 U.S.C.A. 
§ 1117 are not applicable in determining whether service 
connection for such a condition is appropriate.  Service 
connection for a skin condition must be considered, however, 
on a direct basis.  

While the evidence does show that she was treated for a skin 
rash during service (whether or not she was treated for such 
a rash prior to service) and also that dermatitis was 
diagnosed in 1998, more recent examinations have not shown 
any evidence of a skin rash and the treatment records dated 
in recent years do not reflect any complaints of such a rash.  
A VA examiner in September 2001 specifically noted that no 
skin rash was found and that the veteran voiced no complaints 
of a skin rash.  

Lacking evidence that the veteran currently has a skin rash, 
whether a manifestation of undiagnosed illness or otherwise 
due to service, the criteria for service connection are not 
met.  Because the law requires a current disability in order 
to establish service connection, service connection for a 
skin rash must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims and that, therefore, the provisions of § 5107(b) are 
not applicable.  

ii. Abnormal PAP smears and abnormal menstrual problems

Regarding these claimed manifestations, the Board notes that 
service connection has already been established for chronic 
vaginitis and a left ovarian cyst.  

The service medical records contain the report of a 
laboratory report following a PAP smear in 1994 that showed 
atypical squamous cells.  

At the veteran's personal hearing in January 1998, she stated 
that she had abnormal PAP smears during service, as well as 
abnormal menstrual periods both during service and, 
occasionally, subsequently.  

During a VA gynecological examination in February 1998, the 
veteran reported that her menstrual periods became very heavy 
after a gynecological procedure during service.  The periods 
themselves, however, had been regular.  The examiner noted 
the history of a PAP smear in 1994 that showed atypical 
squamous cells, but indicated that a PAP smear a few days 
prior to the VA examination had been reported to be normal.  

A PAP smear in February 1999 was reportedly normal.  

VA clinic records dated from January 2000 to May 2001 contain 
occasional notations of irregular menses.  PAP smears in 
August 2000 and March 2001 were interpreted as being within 
normal limits.  

A VA examiner in March 2002 reviewed the veteran's medical 
records and provided a medical opinion that the veteran's 
irregular menses and menorrhagia were very probably related 
to her service-connected chronic vaginitis and left ovarian 
cyst, as well as to the diagnosis of von Willebrand's 
disease, a genetic coagulation disorder.  

Although the service medical records do contain one pathology 
report pursuant to a PAP smear in 1994 that showed atypical 
cells, there is no evidence of any other abnormal PAP smear, 
either in service or subsequent the veteran's retirement.  In 
addition, an abnormal PAP smear constitutes no more than a 
laboratory finding for which, in the absence of a diagnosed 
clinical disorder, service connection is not appropriate.  
Moreover, service connection has already been established for 
vaginitis and left ovarian cyst.  To the extent that the PAP 
smear finding might be part and parcel of the service-
connected vaginitis and left ovarian cyst, service connection 
is proscribed.  38 C.F.R. § 4.14.  

In addition, the most recent VA examiner indicated that the 
veteran's irregular menses and menorrhagia were "very 
probably" related to her service-connected vaginitis and 
ovarian cyst.  To that extent, service connection is also 
proscribed for those manifestations.  § 4.14.  

Because the Board finds that the preponderance of the 
evidence is against the veteran's claims, the provisions of 
§ 5107(b) are not applicable.  The claim must be denied.  

b.  Heart disorder

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
heart disease becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The service medical records are negative for a diagnosis of a 
chronic heart disorder.  The report of a physical examination 
in June 1992 notes no pertinent abnormal clinical findings.  
At the time of a Persian Gulf War examination in June 1995, 
no cardiac abnormalities were reported.  

The record shows that, during the summer 1997, the veteran 
began feeling a sensation that her heart was "fluttering" 
or "pounding," lasting up to a few minutes.  A Holter 
monitor recording in July 1997 reportedly showed rare 
premature ventricular contractions (PVCs), but no other 
abnormal findings were noted.  

A VA compensation examination was conducted in November 1997.  
The examiner noted a Grade 1-2/6 heart murmur.  An 
echocardiogram obtained in December 1997 reportedly showed 
normal left ventricular function, but mild tricuspid 
regurgitation and trace pulmonic insufficiency.  

The same compensation examiner again evaluated the veteran in 
March 1999.  He indicated that, from a clinical standpoint, 
there had been no change in the veteran's symptoms since 
November 1997, but that there was no indication her previous 
PVCs were symptomatic at that time.  A heart murmur 
indicative of mild tricuspid regurgitation was again noted.  

A March 2001 electrocardiogram was interpreted as showing 
sinus bradycardia, but was otherwise normal.  

At the time of a VA cardiac examination in January 2002, the 
veteran reported that her heart fluttering was minimized if 
she stayed away from products containing caffeine.  She 
denied any recent palpitations, dizziness, passing out, 
double vision, blurred vision, chest pain, arm pain, jaw 
pain, abdominal pain, nausea, vomiting, diarrhea, or 
constipation.  The cardiovascular examination and 
electrocardiogram (EKG) were reportedly completely normal.  
The examiner specifically noted that the EKG also did not 
show any secondary cardiac effects due to the veteran's 
service-connected asthma.  The examiner also indicated that 
an echocardiogram in May 2001 had been "completely normal at 
every respect."  Finally, the examiner concluded that the 
veteran's cardiac status had "cleared"-she did not have 
any current cardiac disorder.  

According to the recent VA examiner, whatever cardiac signs 
or symptoms may have been present previously, there were no 
current abnormal cardiac findings or symptoms.  There simply 
was no indication of any current cardiac disorder.  Moreover, 
although the veteran has claimed that she had heart problems 
during service, the service medical records do not reflect 
any abnormal cardiac clinical findings or a diagnosis of any 
chronic cardiac disorder.  The earliest record of any cardiac 
abnormalities consists of VA records compiled approximately 
3 years after her retirement from service.  

In the absence of medical evidence of a chronic heart 
disorder during service, within the first year after the 
veteran's retirement from service, or even currently, the 
criteria for service connection for a heart disorder are not 
met.  Service connection must be denied.  

Because the preponderance of the evidence is against the 
veteran's claim, the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable.  

Greater initial ratings 

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's asthma.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) noted the distinction between a 
claim for an increased rating for a service-connected 
disability and an appeal from the initial rating assigned for 
a disability upon service connection.  The Board will 
evaluate the level of impairment due to the disability 
throughout the entire period, considering the possibility of 
staged ratings, as provided by the Court in Fenderson.  

During the course of the veteran's appeal, in October 1996, 
VA revised its regulations concerning rating respiratory 
disabilities.  The Court has held that, in such instances, an 
appellant's claim must be evaluated under the provisions of 
both sets of criteria, applying the criteria that are more 
favorable to the appellant.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Further, VA's General Counsel has held that if 
the amended regulation is more favorable to the claimant, 
then the retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award a benefit based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  VAOPGCPREC 3-2000.  The Board 
is bound by that ruling.  

Prior to October 7, 1996, pronounced bronchial asthma, with 
very frequent asthmatic attacks with severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health warranted a 
100 percent rating.  A 60 percent evaluation was assigned for 
severe asthma, with frequent attacks of asthma (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication, more than light 
manual labor precluded.  For moderate asthma, with attacks 
rather frequent (separated by only 10 to 14 day intervals) 
with moderate dyspnea on exertion between attacks, a 30 
percent rating was warranted.  A 10 percent evaluation was 
for assignment for mild asthma, with paroxysms of asthmatic 
type breathing (high pitched expiratory wheezing dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  Note:  In the absence of clinical findings 
of asthma at the time of the examination, a verified history 
of asthmatic attacks must be of record.  Code 6602.  

Beginning October 7, 1996, for bronchial asthma, with an FEV-
1 less than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immunosuppressive 
medications, a 100 percent rating will be assigned.  A 
60 percent evaluation is warranted for an FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
For an FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication, a 30 percent rating is for assignment.  A 
10 percent evaluation is warranted for an FEV-1 of 71- to 80-
percent predicted, or; FEV-1/FVC of 71 to 80 10 percent, or; 
intermittent inhalational or oral bronchodilator therapy.  
Note: In the absence of clinical findings of asthma at the 
time of examination, a verified history of asthmatic attacks 
must be of record.  Code 6602.  

A private medical report dated in April 1992 indicates that 
the veteran had been treated for shortness of breath and 
wheezing induced by exercise and occurring at night.  She was 
then taking oral medications for her asthma, including an 
antihistamine and a bronchodilator, and inhalers, including a 
bronchodilator and a steroid.  

The report of an examination during service in June 1992 
indicates that the respiratory examination was normal.  
Service medical records dated in 1993 show that the veteran 
was using nebulized medications for her asthma, including 
nebulized steroids.  

At the time of a Gulf War Protocol Examination in June 1995, 
the veteran reported symptoms of cough, productive of yellow 
mucus, shortness of breath, and wheezing.  On examination, 
the examiner noted wheezes in both lungs on deep inspiration 
and forced expiration.  The frequency of any asthmatic 
attacks was not noted and no pulmonary function testing (PFT) 
was conducted during that examination.  

VA PFT conducted in February 1996 showed an FEV-1 of 72 
percent predicted and an FEV-1/FVC of 94 percent predicted.  
On repeat testing in March 1996, a pre-medication FEV-1 of 
50 percent predicted was obtained, with an FEV-1/FVC of 
79 percent predicted.  Post-medication, the FEV-1 was 60 
percent and the FEV-1/FVC was 94 percent predicted.  

At her personal hearing in January 1998, the veteran reported 
that she was then taking inhalers for her asthma, including 
Azmacort, a steroid inhaler.  She testified that she was 
short of breath all the time and had exacerbations of the 
asthma with exercise and changes in the climate.  

A VA respiratory examination was conducted in February 1998.  
The veteran complained of a dry, hacking cough and of 
shortness of breath after climbing one flight of stairs.  She 
described her baseline functioning as "Ok," but not 
"100%."  She was then using Azmacort and Proventil inhalers 
and Sudafed.  The veteran indicated that she had a good 
response to the medications.  She denied having any periods 
of incapacitation, but stated that she had had to go the 
emergency room for her asthma once since returning from the 
Persian Gulf.  No abnormal clinical findings were reported on 
examination.  PFT in February 1998 showed an FEV-1 of 
74 percent predicted and an FEV-1/FVC of 90 percent predicted 
without medication.  

A May 1998 outpatient report notes the veteran's complaint of 
wheezing for the previous week.  The examiner altered her 
inhaler regimen.  

Additional PFT was conducted in August 1998.  On that 
examination, the FEV-1 was 68 percent and the FEV-1/FVC was 
107 percent predicted without medication.  

The report of an October 1998 clinic visit indicates that the 
veteran complained of wheezing, lung congestion, and coughing 
with white sputum for the previous 2 weeks.  Examination of 
the veteran's lungs revealed only scattered expiratory 
wheezing.  She was given an injection of steroids and her 
inhaler regimen was increased.  During a clinic visit 
approximately 1 week later, the veteran reported that she was 
feeling much better.  She was advised to wean off the 
inhalers in February, since the winter months were her "bad 
season."  

An October 2000 clinic report contains the results of PFT at 
that time.  The FEV-1 was 79 percent before medication and 81 
percent after medication.  The FEV-1/FVC was 79 percent both 
before and after medication.  

VA outpatient records dated from January 2000 to May 2001 
reflect visits for a variety of complaints and reasons, 
including occasional complaints of shortness of breath and 
wheezing.  Her medication regimen was maintained.  

PFT in September 2001 showed an FEV-1 of 78 percent before 
medication and 81 percent after medication.  The FEV-1/FVC 
was 70 percent before medication and 73 percent after 
medication.  

Initially, the Board notes that the RO has already assigned a 
30 percent evaluation for the veteran's asthma, effective 
from the day following her retirement from service.  To 
warrant a 60 percent rating under the criteria that were in 
effect prior to October 1996, the evidence would have to show 
that the veteran's asthma is severe, with at least one attack 
per week, with marked dyspnea on exertion between attacks 
with only temporary relief by medication, precluding more 
than light manual labor.  In this case, there is no evidence 
at all of marked dyspnea on exertion due to asthma at any 
time since the veteran's retirement.  She has complained of 
essentially constant shortness of breath, but the records do 
not show that she has ever reported that the dyspnea was 
severe, even on exertion.  The medical evidence clearly shows 
that, since the veteran's retirement from service, the asthma 
has consistently remained well controlled on her prescribed 
inhalers, except for one brief episode, in October 1998.  
Therefore, a rating in excess of 30 percent is not warranted 
for any portion of the appeal period under the old rating 
criteria.  

Effective in October 1996, the revised rating criteria 
provided a more objective basis for determining when a higher 
rating was appropriate.  To warrant a 60 percent evaluation 
under the revised criteria, the FEV-1 or the FEV-1/FVC would 
have to be less than 55 percent predicted, or the asthma 
would have to necessitate at least monthly visits to a 
physician for required care of exacerbations, or the asthma 
must require at least three courses of systemic 
corticosteroids each year.  

The majority of the PFT results that have been obtained since 
February 1996 have shown FEV-1 or FEV-1/FVC values of at 
least 68 percent, far better than the clinical data needed 
for a 60 percent rating.  On one test in March 1996, however, 
the FEV-1 before medication was 50 percent, although it 
increased to 60 percent after medication.  Because an FEV-1 
of 60 percent was possible after medication, the Board finds 
that the March 1996 test results also do not meet the 
criteria for a 60 percent rating.  There is no evidence that 
the veteran's asthma has necessitated at least monthly visits 
for treatment of exacerbations at any time since her 
retirement from service.  Although she has routinely been 
prescribed inhalers for her asthma, including a steroid 
inhaler, her asthma has only required systemic steroids on 
one occasion, in October 1998.  One week later, she was 
feeling much better and she was advised to reduce her inhaler 
regimen.  Thus the criteria for a 60 percent rating under the 
revised criteria have also not been met at any time during 
the appeal period.  

Therefore, the Board concludes that the criteria for a rating 
in excess of 30 percent for the veteran's asthma have not 
been met at any time since her retirement from service.  

Because the Board finds that the preponderance of the 
evidence is against the veteran's claim for a higher initial 
rating for her asthma, the provisions of 38 U.S.C.A. 
§ 5107(b) are not applicable.  


ORDER

Service connection for undiagnosed illness manifested by 
multiple joint aches and skin rash is denied.  

Service connection for undiagnosed illness manifested by 
abnormal PAP smears and abnormal menstrual problems is 
denied.  

Service connection for a heart disorder is denied.  

An initial rating greater than 30 percent disabling for 
bronchial asthma is denied.  




                      
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

